                      Case 2:20-cv-00867-JCM-VCF Document 55 Filed 12/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                             UNITED STATES DISTRICT COURT
                 5                                    DISTRICT OF NEVADA
                 6                                               ***
                 7    AMERICAN GENERAL LIFE INSURANCE                   Case No. 2:20-CV-867 JCM (VCF)
                      COMPANY,
                 8                                                                     ORDER
                                                        Plaintiff(s),
                 9
                            v.
               10
                      MICHAEL BLAKE, et al.,
               11
                                                      Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge Cam Ferenbach’s report and
               14
                      recommendation (“R&R”). (ECF No. 54).
               15
                             This is an interpleader action by American General Life Insurance Company against
               16
                      Michael Blake, Nancy Blake, and Wanda Hensley. (ECF No. 1). On October 14, 2020,
               17
                      Judge Ferenbach held a hearing on Nancy Blake’s motion to dismiss her from this case.
               18
                      Blake later filed a disclaimer of interest, disclaiming any interest in the deposited
               19
                      interpleader funds and requesting to be dismissed from this case with prejudice. (ECF Nos.
               20
                      51, 53). Judge Ferenbach now recommends that this court grant Nancy Blake’s request.
               21
                      (ECF No. 54).
               22
                             This court “may accept, reject, or modify, in whole or in part, the findings or
               23
                      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely
               24
                      objects to a magistrate judge’s R&R, then the court is required to “make a de novo
               25
                      determination of those portions of the [R&R] to which objection is made.” 28 U.S.C. §
               26
                      636(b)(1).
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00867-JCM-VCF Document 55 Filed 12/02/20 Page 2 of 2



                1             Where a party fails to object, however, the court is not required to conduct “any
                2     review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
                3     U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized that a district court is not
                4     required to review a magistrate judge’s R&R if there are no objections. See United States v.
                5     Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed
                6     by the district court when reviewing an R&R to which no objections were made).
                7            Nevertheless, this court conducted a de novo review to determine whether to adopt
                8     Judge Ferenbach’s R&R. Upon reviewing the recommendation and attendant circumstances,
                9     this court finds good cause to adopt the R&R in full.
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Ferenbach’s
              12      R&R (ECF No. 54) be, and the same hereby is, ADOPTED.
              13             IT IS FURTHER ORDERED that Nancy Blake is DISMISSED with prejudice from
              14      this case.
              15             DATED December 2, 2020.
              16                                                 __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
